UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6876


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL THOMPSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
Chief District Judge. (4:08-cr-00057-D-1)


Submitted:   October 18, 2016              Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Thompson, Appellant Pro Se. Shailika S. Kotiya, William
Glenn Perry, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Thompson appeals the district court’s order denying

relief on his motion for reduction in sentence pursuant to 18

U.S.C. § 3582(c)(2) (2012).             We have reviewed the record and

find   no   reversible      error.      Accordingly,        we    affirm   for    the

reasons     stated   by     the   district   court.          United      States    v.

Thompson, No. 4:08-cr-00057-D-1 (E.D.N.C. June 29, 2016).                          We

dispense     with    oral    argument    because      the        facts   and   legal

contentions    are   adequately      presented   in    the       materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2